Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 14, 2021, has been entered in the application. Claims 1-24 are pending, with claims 21-24 being newly added.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 8, 9, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US 2005/0241864, cited previously and long of record). Hiramatsu teaches a transportation device comprising a foot platform (respective top surfaces of 2, 5, 6) configured to support a foot of a rider in use, a wheel structure (8), located wholly vertically below the foot platform (figure 2) and substantially centered laterally under the platform, a motor (8a) that drives the wheel structure, a position sensor (GG, G1, G2, 8c, see ¶0070) and a control circuit (9, see figure 3) that drives (92) the motor using power from a battery (93) located with the controller (figure 3), wherein the wheel structure is substantially centered, laterally, relative to the foot platform (figure 1b), the wheel structure having an axis of rotation disposed substantially laterally, and, when the device is upright, and the platform is substantially horizontal, a plane extending vertically upward form the axis of rotation intersects the platform (approximately centrally, longitudinally), the foot platform having a substantially horizontally disposed upper region (top face of 2, 5, 6) configured to support a rider’s foot, with an average lateral width, the wheel having a lateral width which is less than the width of the platform (see figure 1b), the platform having a longitudinal length that is greater than its lateral width; the foot platform rotatable in a fore-aft direction about a control axis (e.g., center of the wheel) and the control axis being coaxial with the wheel axis of rotation (e.g., in all modes delivering a toque output “T” which relies on ΔΘw), the position sensor sensing fore-aft tilt angle (via element 8c, ¶0090), the device being ‘configured for handless control’.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4-7, 16-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (cited above).
As regards claims 4-7, while Hiramatsu anticipates the wheel assembly as being narrower, laterally, than the upper region of the foot platform, and that the foot platform has a longitudinal length greater than its width, the reference does not specifically teach that the wheel assembly width is 50% or more of the foot platform width, and that the platform longitudinal length is 50% or more greater than the width, or 100% or more greater than the width. It is well held to be within the skill level of the ordinary practitioner to adjust the relative proportions of elements in the prior art for the purpose of optimizing the mechanics of the elements, or their appearances, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to expressly provide the wheel assembly width as being 50% or more of the foot platform width for the purpose of providing adequate lateral balance to the vehicle; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the platform longitudinal length as being 50% or more greater than its width, or 100% or more greater than its width for one or more of: providing a vehicle platform upper face that resembles the profile of a skateboard, and/or for reducing the angle between the board and a ground surface when the vehicle is off and/or un-powered, providing a less steep slope when a user initially gets on the vehicle.
As regards claims 16-18, the reference to Hiramatsu teaches a foot platform having a width, and the wheel assembly having a width less than that of the platform, but does not expressly teach that the wheel structure width is 1/3 or more of that of the platform (claim 16) or that the wheel structure width is 50% or more of that of the platform (claim 17). It is well held to be within the skill level of the ordinary practitioner to adjust the relative proportions of elements in the prior art for the purpose of optimizing the mechanics of the elements, or their appearances, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to expressly provide the wheel assembly width as being 1/3 or more (claim 16) or 50% or more (claim 17) of the foot platform width for the purpose of providing adequate lateral balance to the vehicle. 
As regards both groups of claims (4-7 and 16-18) note that while Hiramatsu illustrates a wheel assembly which would appear to have proportions of that which is claimed, it is not proper to use unscaled drawings in a patent document to support specific scale limitations. It would, however, also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the device as illustrated by Hiramatsu with the proportions as illustrated in the non-scaled drawings, for the purpose of making the practically constructed device in such a manner that it appears like the device as illustrated in the patent document, thus resulting in a familiar appearance of the device.
As regards claim 22, the reference to Hiramatsu teaches a lateral width of the wheel assembly and does not illustrate the device as being laterally unstable or prone to lateral tipping. In view of this (and in that Hiramatsu does not specifically discuss whether the device is or is not laterally unstable or prone to lateral tipping), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the device with the lateral width of the wheel assembly being such that the vehicle is not laterally unstable (although this may be implicit in the teaching of Hiramatsu to begin with), for the purpose of ensuring that the device is easier to ride than a laterally unstable vehicle, thus increasing the potential audience for buying or using the device. 

Claim(s) 2, 10-15, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (cited above) in view of Ishii (US 7,178,614). The reference to Hiramatsu is discussed above.
As regards claims 2 and 19, 21 (and applicable to claims 10-15, 20 and 24 dependent from claim 12 further discussed below), the reference to Hiramatsu, while presenting a structure which may be ridden by the platform being configured to receive one of the heel and ball of a rider's foot on one side of the vertical plane and to receive the other of the heel and ball of that rider's foot on the other side of the vertical plane such that the rider's foot straddles the axis of rotation and can thus control fore-aft tilt of the platform. Ishii teaches that it is well known to configure a single wheel axis balancing vehicle with a platform (4, see figure 10) to be configured to be ridden with one of the heel and ball of a rider's foot on one side of the vertical plane and to receive the other of the heel and ball of that rider's foot on the other side of a wheel axis centered vertical plane such that the rider's foot straddles the axis of rotation (e.g., at 2) and can thus control fore-aft tilt of the platform. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the platform as initially taught by Hiramatsu as ‘configured to be’ ridden as taught by Ishii to allow a rider to face in the direction of travel, rather than having to be positioned sideways to the direction of travel.
As further regards claim 12, the reference to Hiramatsu as modified by Ishii teaches a lateral width of the wheel assembly and does not illustrate the device as being laterally unstable or prone to lateral tipping. In view of this (and in that Hiramatsu does not specifically discuss whether the device is or is not laterally unstable or prone to lateral tipping), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the device with the lateral width of the wheel assembly being such that the vehicle is not laterally unstable (although this may be implicit in the teaching of Hiramatsu to begin with), for the purpose of ensuring that the device is easier to ride than a laterally unstable vehicle, thus increasing the potential audience for buying or using the device.
As regards claims 13-15, while the base reference to Hiramatsu (modified by Ishii above) teaches the wheel assembly as being narrower, laterally, than the upper region of the foot platform, and that the foot platform has a longitudinal length greater than its width, the reference does not specifically teach that the wheel assembly width is 50% or more of the foot platform width or between 60% and 95% the width of the platform, and that the platform longitudinal length is 50% or more greater than the platform width. It is well held to be within the skill level of the ordinary practitioner to adjust the relative proportions of elements in the prior art for the purpose of optimizing the mechanics of the elements, or their appearances, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to expressly provide the wheel assembly width as being 50% or more of the foot platform width or between 60% and 95% of the platform width for the purpose of providing adequate lateral balance to the vehicle; it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the platform longitudinal length as being 50% or more greater than its width for one or more of: providing a vehicle platform upper face that resembles the profile of a skateboard, and/or for reducing the angle between the board and a ground surface when the vehicle is off and/or un-powered, providing a less steep slope when a user initially gets on the vehicle.
As regards claim 20, initially the reference to Hiramatsu as modified by Ishii teaches a battery (93) located with the controller in the casing of the device below the foot platform (top surface of 2, see figure 2), but does not specifically teach plural batteries, located to be respectively forward and rearward of the wheel structure. Initially, it is very well held to be within the ordinary practitioner’s skill level to duplicate an already-taught element to multiply and/or enhance the function of the element, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the battery initially taught by the base reference to Hiramatsu as being plural batteries (e.g., a pair), for the purpose of providing either a higher current (batteries in parallel) or higher voltage (batteries in series) facilitating one or more of extended use (via batteries in parallel) or to accommodate a higher voltage motor (via batteries in series), providing either longer travel time or higher travel torque. As regards placing the batteries respectively forward and rearward of the wheel structure, in that a battery has a verifiable mass, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide an approximately equal distribution of battery mass on the forward and rearward sides of the control axis of the device taught by Hiramatsu and modified by Ishii for the purpose ensuring that the device structure itself does not present a substantially un-balanced load in a forward-rearward direction, thus reducing the torque required to achieve a centrally balanced condition.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has substantially re-cast the claim structures of this application. Note the reference to Hiramatsu remains pertinent to a substantial number of claims, although in a somewhat different interpretation which is advanced here in direct response to applicant’s amendment. As regards the reference to Hiramatsu more particularly, there is no teaching or structure in Hiramatsu which somehow precludes a user’s foot (or feet) from being placed on the central portion of the platform (e.g., the top face of element 2), and initially, then the collective top faces of the main board are functionally capable of serving as a “foot platform” to the exceptional breadth that the current recitation presents. To the extent applicant may attempt to argue that a user might have no idea that they might place one or more feet on the central portion of the platform, Ishii provides a showing of documentary evidence that such a stance would be in no way beyond the understanding of the ordinary practitioner and/or a potential rider of the vehicle, and further Nishikawa (cited previously and long of record; compare figures 8, 9, also particularly note figure 10) also provides a clear showing that such a stance is in no way unknown. Additionally, as regards numerous new limitations not previously presented, note the reference to Ishii, now cited and applied in direct response to applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616